TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-06-00507-CR
                                       NO. 03-06-00509-CR



                                    Stephen Walker, Appellant

                                                  v.

                                   The State of Texas, Appellee



    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT
  NOS. 2034392 & D-1-DC-2005-300274, HONORABLE BOB PERKINS, JUDGE PRESIDING



                             M E M O R A N D U M OP I N I O N


               On August 7, 2006, the district court revoked Stephen Walker’s community

supervision and imposed sentence in four causes: the two referenced above and in numbers

3030475 and D-1-DC-2005-300438. Walker’s counsel filed notices of appeal in the two latter

causes.1 The district clerk prepared records in all four causes and forwarded them to this Court.

               The clerk’s records in the two causes at issue do not contain notices of appeal and

we are informed by the district clerk that none were filed. A timely filed written notice of appeal is




   1

  Each notice of appeal bore only the number of the cause in which it was filed and made no
reference to any other cause. These appeals were filed as our cause numbers 03-06-00508-CR and
03-06-00510-CR and remain on the Court’s docket.
essential to invoke the jurisdiction of this Court. Tex. R. App. P. 25.2(b), (c). Under the

circumstances, we lack jurisdiction to dispose of the purported appeals in any manner other than

by dismissing them for want of jurisdiction. See Slaton v. State, 981 S.W.2d 208 (Tex. Crim.

App.1998); Olivo v. State, 918 S.W.2d 519, 522-23 (Tex. Crim. App. 1996).

              The appeals are dismissed.




                                            __________________________________________

                                            Bob Pemberton, Justice

Before Justices B. A. Smith, Pemberton and Waldrop

Dismissed for Want of Jurisdiction

Filed: November 10, 2006

Do Not Publish




                                               2